Citation Nr: 1453403	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-21 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for left ear hearing loss, and if so, entitlement to that benefit.

2.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for tinnitus, and if so, entitlement to that benefit.

3.  Entitlement to a compensable disability rating for service-connected right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In this rating decision, the RO declined to reopen the Veteran's claims for entitlement to service connection for left ear hearing loss and tinnitus, and denied an increased rating for right ear hearing loss.

In November 2013, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issues of entitlement to service connection for tinnitus and entitlement to an increased rating for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2004 rating decision most recently denied entitlement to service connection for left ear hearing loss because it was not etiologically related to active service. 

2.  Evidence received since the August 2004 decision is cumulative and redundant and does not raise a reasonable possibility of substantiating the left ear hearing loss claim.

3.  An August 2004 rating decision denied entitlement to service connection for tinnitus because there was no current diagnosis.

4.  Evidence received since the August 2004 rating decision raises a reasonable possibility of substantiating the tinnitus claim.


CONCLUSIONS OF LAW

1.  Evidence received since the August 2004 rating decision is not new and material with respect to the service connection claim for left ear hearing loss, and, therefore, the claim may not be reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  Evidence received since the August 2004 rating decision is new and material with respect to the service connection claim for tinnitus, and, therefore, this claim is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated May 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The May 2010 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473(2006). 

The May 2010 letter also described what the evidence must show to constitute new and material evidence.  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary to reopen a claim.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

As to the Veteran's request to reopen his claims for entitlement to service connection for left ear hearing loss and tinnitus, the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.  In reaching that conclusion, the Board notes that until a claim is reopened VA does not have a duty to obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2014).

The Veteran was afforded VA audiological examinations in July 2010 and April 2012.  The examiners did not provide any opinion with respect to the Veteran's left ear hearing loss, and the April 2012 examiner provided a negative opinion with respect to the tinnitus claim.  Generally, when VA undertakes to provide a VA examination or obtain a VA opinion, even if not statutorily obligated to, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, the Court has held that the adequacy of an examination or opinion is moot if the Board determines that new and material evidence has not been presented.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).  Of course, the Board must still consider the results of such an examination or opinion as it would any evidence of record.  See id.  As will be discussed below, new and material evidence as required to reopen the claim for service connection for left ear hearing loss has not been submitted.  Accordingly, the adequacy of the July 2010 and April 2012 opinions evaluating the claimed left ear hearing loss disability is moot and further examination is not warranted.  As described below, the Board is reopening the service connection claim for tinnitus and remanding it for additional development. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background and Analysis

The Veteran seeks to reopen his previously denied claims of entitlement to service connection for left ear hearing loss and tinnitus.

Service connection for left ear hearing loss was originally denied in a July 2004 rating decision.  Service connection for tinnitus and left ear hearing loss was denied in an August 2004 rating decision.  The claims were denied because left ear hearing loss was not shown to be caused or aggravated by his military service and the Veteran did not currently have tinnitus.  The Veteran did not appeal either denial and they became final.  

At the time of the August 2004 decision, the evidence of record included:  (1) service treatment records showing some threshold shifts in both ears between induction and separation, (2) a January 1999 private treatment note noting hearing loss with in-service noise exposure and post-service hunting noise exposure, (3) a February 2004 private audiological examination without an opinion, (4) a February 2004 VA audiological consult report showing bilateral hearing loss, but no complaints of tinnitus, (5) a February 2004 buddy statement indicating significant noise exposure in service following explosions, and (6) a July 2004 VA examination report with a negative opinion as to the etiology of the left ear hearing loss.

The evidence received since the August 2004 decision includes: (1) the Veteran's statements indicating ringing in the ears during and since service, (2) VA treatment records showing treatment for hearing loss, (3) a buddy statement dated in August 2004 (it does not appear that it was of record at the time of the August 2004 rating decision) indicating that the Veteran complained of hearing loss and constant ringing in his ears following an explosion in service, (4) a July 2010 VA audiological examination related to right ear hearing loss, (5) an April 2012 VA audiological examination showing current complaints of tinnitus, and (6) the November 2013 hearing transcript.  

The Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for tinnitus.  Again, the basis for the August 2004 denial was that the Veteran did not have a current diagnosis of tinnitus.  Evidence received since August 2004 shows that he is currently diagnosed as having tinnitus (April 2012 examination report).  As such, the claim of entitlement to service connection for tinnitus is reopened.  

For evidence to be new and material for the left ear hearing loss claim, it would have to tend to show that the Veteran's current left ear hearing loss was incurred in service, or is otherwise related to his military service.

On review of the evidence above, the Board finds that the evidence received since August 2004, with respect to his claimed left ear hearing loss, is not material to the claim.  Nothing in the added to the record relates to the reason the claim was originally denied; i.e., nothing therein shows or implies that the Veteran has a current left ear hearing loss disability that is attributable to event, injury, or disease during service.  The evidence includes mostly duplicate records and treatment for recent symptoms that does not show or imply any relationship between those symptoms and active service.  The Board has also considered the Veteran's lay statements that his left ear hearing loss is related to his military service, but these statements were merely cumulative of his statements of record at the time of the August 2004 rating decisions.  The Board has also considered the August 2004 buddy statement indicating significant noise exposure during service and complaints of hearing loss following an explosion.  Although it appears that this statement was not of record in August 2004, it is essentially duplicative of the statements the Veteran provided to the February 2004 VA audiologist and June 2004 VA examiner.  Again, the RO conceded the Veteran's noise exposure during service.  

The Board has considered the left ear hearing loss claim in light of Shade, 24 Vet App 110.  Although Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since August 2004 does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable for the left ear hearing loss claim. 

Although the additional treatment records and lay statements constitute new evidence, they are not material in that they do not show a possibility of substantiating the Veteran's claim for service connection for left ear hearing loss.  Accordingly, the additional evidence received since August 2004 is not new and material and the claim may not be reopened. 

Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for left ear hearing loss is not reopened.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.


REMAND

The Board finds that further development is necessary regarding the Veteran's increased rating claim for right ear hearing loss and service connection claim for tinnitus.  

Increased Rating

Regarding the right ear hearing loss, the Veteran was most recently afforded a VA examination in April 2012.  The examiner indicated the current thresholds and speech discrimination scores for the Veteran's service-connected right ear hearing loss.  However, the examiner did not describe the functional effects caused by this hearing loss.  

The Board notes the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  As such, the April 2012 VA examination is inadequate inasmuch as it does not include any description of the functional effects of the Veteran's right ear hearing loss.

Service Connection

Regarding the Veteran's service connection claim for tinnitus, the Board notes that in light of the reopening above, further development is necessary regarding this claim.  

The April 2012 VA examiner provided a negative opinion as to the etiology of the Veteran's tinnitus.  The examiner relied only on the negative VA treatment records regarding tinnitus.  In other words, the only reason the examiner provided for his negative opinion was that the Veteran had denied tinnitus on several occasions from 2004 to 2010.  The Board notes, however, that the Veteran has competently asserted that he experienced ringing in the ears since service and that any notation that he denied tinnitus was in error.  

The Board finds that the rationale provided by the April 2012 VA examiner is inadequate inasmuch as the opinion is based only upon treatment records dated from 2004 to 2010, and did not appear to consider the Veteran's lay statements as to the onset of his tinnitus.  As such, the claim must be remanded for a new opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination by an examiner with sufficient expertise to determine the current degree of severity of his right ear hearing loss disability, and to provide a supplemental opinion as to the nature and etiology of the claimed tinnitus.  The claims files and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims files must be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected right ear hearing loss.  

After reviewing the file, including the Veteran's specific contentions and previous VA examination report, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran has tinnitus caused or aggravated by his military service.  For purposes of this opinion, the examiner is to presume that the Veteran's reports of in-service noise exposure are credible.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.  

2.  Then, readjudicate the claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


